Exhibit 10.58

 

LOGO [g66542g64n17.gif]

September 24, 2015

Mr. Michael Bourque

8 Centennial Dr.

Peabody, MA 01960

 

Re: Retention Bonus

Dear Mike:

On behalf of Analogic Corporation (“Analogic,” or the “Company”), I would like
to thank you for your ongoing service as our Interim CFO. In connection with
your continuing service in support of our Company’s goals, I am pleased to offer
you the following retention bonus:

 

Grant Date:

   September 10, 2015

Retention Bonus:

   $50,000

Vesting Date:

   September 10, 2016

The terms of your retention bonus, including provisions relating to vesting and
payment, are described more fully in the Attached Exhibit A – General Terms and
Conditions, which is attached to and incorporated by reference in the letter
agreement.

To indicate your acceptance of the retention bonus and your agreement with its
terms, please sign and date where indicated below and return a copy of this
letter agreement to me.

Thank you for your continued service on behalf of Analogic as we continue to
advance our Company’s goals.

 

ANALOGIC CORPORATION

 

MICHAEL J. BOURQUE

/s/

James W. Green

 

/s/

Michael J. Bourque

President and CEO

September 24, 2015

 

Vice President and Interim CFO

September 24, 2015



--------------------------------------------------------------------------------

Analogic Corporation

Cash Retention Bonus

Exhibit A – General Terms and Conditions

1. Grant of Retention Bonus. The Company has granted to you, subject to the
terms and conditions set forth in this Agreement, a cash retention bonus in the
amount set forth on the cover page of this Agreement (the “Retention Bonus”).

2. Vesting of Retention Bonus and Payment.

(a) General. Subject to the other provisions of this Section 2, the Retention
Bonus will vest on the vesting date shown on the cover page of this Agreement
(the “Vesting Date”). Subject to Section 4, the Retention Bonus will be paid to
you in one lump sum payment as soon as reasonably practicable following the
Vesting Date. In no event shall the Retention Bonus be paid later than the later
of (i) 2 1/2 months after the end of the Company’s tax year in which the Vesting
Date occurs; and (ii) 2 1/2 months after the end of your tax year in which the
Vesting Date occurs.

(b) Employment Termination.

(1) If you cease to be employed by the Company as a result of your
(i) termination by the Company without Cause (as defined below); (ii) death; or
(iii) Disability (as defined below), in each case prior to the Vesting Date,
then the Monthly Pro Rata Retention Bonus (as defined below) shall vest as of
such employment termination. The “Monthly Pro Rata Retention Bonus” shall mean
(i) the Retention Bonus multiplied by (ii) a fraction, the numerator of which is
the number of full months elapsed since the Grant Date and the denominator of
which is the number of months between the Grant Date and the Vesting Date. Any
unvested portion of the Retention Bonus (after giving effect to the vesting of
the Monthly Pro Rata Retention Bonus) shall be automatically forfeited as of
such employment termination. For purposes of this Agreement, employment with the
Company shall include employment with a parent or subsidiary of the Company, or
any successor to the Company.

(2) If you cease to be employed by the Company as a result of the termination of
your employment by the Company for Cause or as a result of your voluntary
resignation prior to the Vesting Date, your Retention Bonus shall be
automatically forfeited as of such employment termination.

(c) Notwithstanding anything herein to the contrary, no payment made to you
pursuant to Section 2(b)(1) on account of the termination of your employment
with the Company shall be delivered unless such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code (a
“Separation from Service”). To the extent that the termination of service under
Section 2(b)(1) is not a Separation from Service, then the amount to be paid
pursuant to such Section shall be held by the Company or its successor until a
Separation from Service occurs and shall be paid to you within 30 days
thereafter. The determination of whether a Separation from Service from the
Company has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely for
purposes of this Section 2(c), “Company” shall include all persons with whom the
Company would be considered a single employer under Section 414(b) and 414(c) of
the Code.

(d) Section 409A. Any payments made pursuant to this Agreement shall be paid at
the time set forth herein and shall not be accelerated or deferred by either the
Company or the Participant except to the extent permitted or required by
Section 409A of the Code. Each payment due under the Agreement that would,
absent this section, be paid within the six-month period following your
Separation



--------------------------------------------------------------------------------

from Service shall, to the extent that the payment constitutes “deferred
compensation” subject to Section 409A of the Code and that you are a “specified
employee” at the time of such termination, not be paid until the date that is
six months and one day after such Separation from Service (or, if earlier, your
death). The determination of whether you are a “specified employee” at the time
of a Separation from Service shall be made in accordance with Treasury
Regulation Section 1.409A-1(i). The Company makes no representation or warranty
and shall have no liability to you or to any other person if any of the
provisions of the Agreement are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

(e) Definitions.

(1) For purposes of this Agreement, “Cause” shall mean any intentional
dishonest, illegal, or insubordinate conduct which is materially injurious to
the Company or a subsidiary, or a breach of any provision of any employment,
nondisclosure, non-competition or similar agreement between the Participant and
the Company.

(2) For purposes of this Agreement, “Disability” shall mean a disability that
entitles the Participant to receive benefits under a Company-sponsored
disability program. If no program is in effect for the Participant, Disability
will apply if the Participant has become totally and permanently disabled within
the meaning of Section 22(e)(3) of the Code.

3. Withholding Taxes. Payments of all amounts due hereunder will be subject to
withholding of federal, state, local or other income or employment tax amounts
or any other amount required by law.

4. Miscellaneous.

(a) No Rights to Employment. You acknowledge and agree that the Retention Bonus
and its vesting pursuant to Section 2 do not constitute an express or implied
promise of continued employment for the vesting period, or for any period.

(b) Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter of this Agreement.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts,
without regard to any applicable conflict of law principles.

(d) Interpretation. The interpretation and construction of any terms or
conditions of this Agreement by the Compensation Committee shall be final and
conclusive.

* * *